DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10, 12-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bandopadhyay et al. US patent 8,224,935 [herein “Bandopadhyay”], and further in view of Kreutz, et al. Software-Defined Networking: A Comprehensive Survey. Proceedings of the IEEE, 103:1, 2015, pp. 1-63 [herein “Kreutz”].
Claim 1 recites “A method of operating a networking controller service comprising: in response to reestablishing a connection with a computing element, obtaining hashes that correspond to a hash tree generated from software defined networking configuration data received by the computing element during at least one previous connection with the networking controller service;”
Bandopadhyay’s maintenance module (i.e., network controller service) builds and maintains a hash tree to represent the hierarchical relationship of a device in a distributed computing system (4:1-17), in which each leaf node is a hash of a piece (i.e., block) of data, and each non-leaf node is a hash of its children (2:5-14). The reconciliation module enables a device (i.e., computing element) to reconnect (i.e., reestablish connection) to another device after a failure (8:22-37) by using (i.e., obtaining) the hash tree to efficiently synchronize configuration data with another device (4:1-17).
Bandopadhyay does not disclose the limitation on software defined networking (SDN); however, Kreutz teaches SDN with programmable abstractions to simplify network configuration and facilitate network evolution (Kreutz: Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Bandopadhyay with Kreutz. One having ordinary skill in the art would have found motivation to incorporate SDN as the network of Bandopadhyay to synchronize and verify configuration data.
Claim 1 further recites “comparing the hashes to expected hashes for the computing element; determining that at least a portion of the software defined networking configuration data on the computing element requires an update based on the comparison; and communicating the update for at least the portion of the software defined networking configuration to the computing element.”
Bandopadhyay’s device requests and receives a hash from the other device, compares the hash of the top-level node with that (i.e., expected hashes) of the other device, and determines that they differ (i.e., require update) (fig. 4, #404; 8:38-54). The device iterates through levels of its hash tree to identify the at least one leaf node whose hash differs from that of a corresponding leaf node in the hash tree of the other device, caused by changes subsequent to a prior reconciliation process (i.e., previous connection) (fig. 4, #406; 9:4-19).
Claim 10 is analogous to claim 1, and is similarly rejected.

Claim 3 recites “The method of claim 1 further comprising generating the expected hashes for the computing element using a current version of the software defined networking configuration data.”
Bandopadhyay’s maintenance module builds (i.e., generates) and maintains a hash tree (i.e., expected hashes) to represent the hierarchical relationship of a device (i.e., computing element) in a distributed computing system. The reconciliation module uses the hash tree to efficiently synchronize (i.e., maintain up-to-date) configuration data with another device (4:1-17).
Bandopadhyay does not disclose the limitation on software defined networking (SDN); however, Kreutz teaches SDN with programmable abstractions to simplify network configuration and facilitate network evolution (Kreutz: Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Bandopadhyay with Kreutz. One having ordinary skill in the art would have found motivation to incorporate SDN as the network of Bandopadhyay to synchronize and verify configuration data.
		Claim 12 is analogous to claim 3, and is similarly rejected.

Claim 4 recites “The method of claim 1, wherein the software defined networking configuration data comprises a plurality of blocks, and wherein the portion of the software defined networking configuration comprises one or more blocks in the plurality of blocks.”
Bandopadhyay teaches claim 1, where the maintenance module builds and maintains a hash tree to represent the hierarchical relationship of a device in a distributed computing system (4:1-17), in which each leaf node is a hash of a piece (i.e., block) of data (i.e., configuration data), and each non-leaf node is a hash of its children (2:5-14).
Bandopadhyay does not disclose the limitation on software defined networking (SDN); however, Kreutz teaches SDN with programmable abstractions to simplify network configuration and facilitate network evolution (Kreutz: Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Bandopadhyay with Kreutz. One having ordinary skill in the art would have found motivation to incorporate SDN as the network of Bandopadhyay to synchronize and verify configuration data.
	Claim 13 is analogous to claim 4, and is similarly rejected.

Claim 5 recites “The method of claim 4, wherein a lowest level of the hash tree comprises a plurality of hashes generated from the plurality of blocks.”
Bandopadhyay builds and maintains a hash tree to represent the hierarchical relationship of a device in a distributed computing system (4:1-17), in which each leaf node is a hash of a piece (i.e., block) of data (i.e., configuration data), and each non-leaf node is a hash of its children (2:5-14).
		Claim 14 is analogous to claim 5, and is similarly rejected.

Claim 6 recites “The method of claim 4, wherein each block in the plurality of blocks comprises configuration data entries corresponding to logical networking elements, and wherein configuration data entries for dependent logical networking elements are grouped together in one or more common blocks of the plurality of blocks.”
Bandopadhyay builds and maintains a hash tree to represent the hierarchical (i.e., group) relationship (i.e., logical networking elements) of a device in a distributed computing system (4:1-17), in which each leaf node is a hash of a piece (i.e., block) of data (i.e., configuration data), and each non-leaf node is a hash of its children (i.e., one or more common blocks) (2:5-14).
		Claim 15 is analogous to claim 6, and is similarly rejected.

Claim 19 recites “A method comprising: obtaining software defined networking configuration data from a networking controller service, wherein the software defined networking configuration data comprises a plurality of blocks; maintaining a hash tree based on the software defined networking configuration data;”
Bandopadhyay’s maintenance module (i.e., network controller service) builds and maintains a hash tree to represent the hierarchical relationship of a device in a distributed computing system (4:1-17), in which each leaf node is a hash of a piece (i.e., block) of data, and each non-leaf node is a hash of its children (2:5-14). The reconciliation module enables a device to reconnect (i.e., reestablish connection) to another device after a failure (8:22-37) by using (i.e., obtaining) the hash tree to efficiently synchronize configuration data with another device (4:1-17).
Bandopadhyay does not disclose the limitation on software defined networking (SDN); however, Kreutz teaches SDN with programmable abstractions to simplify network configuration and facilitate network evolution (Kreutz: Abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Bandopadhyay with Kreutz. One having ordinary skill in the art would have found motivation to incorporate SDN as the network of Bandopadhyay to synchronize and verify configuration data.
Claim 19 further recites “in response to reestablishing a connection with the networking controller service, communicating the hash tree to the networking controller service, obtaining one or more replacement blocks for the software defined networking configuration data; and updating the hash tree based on the one or more replacement blocks.”
Bandopadhyay’s device requests and receives (i.e., communicates) a hash from the other device, compares the hash of the top-level node with that (i.e., expected hashes) of the other device, and determines that they differ (i.e., require update) (fig. 4, #404; 8:38-54). The device iterates through levels of its hash tree to identify the at least one leaf node whose hash differs from that of a corresponding leaf node in the hash tree of the other device, caused by changes subsequent to a prior reconciliation process (i.e., previous connection) (fig. 4, #406; 9:4-19). The device receives the changed leaf node's value (i.e., replacement blocks) from the other device (fig. 4, #408; 10:13-15), and updates (i.e., replaces) the identified leaf node's value to match the changed leaf node's value (fig. 4, #410; 10:41-43).

Claims 2, 7-9, 11, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bandopadhyay as applied to claims 1 and 10 above respectively, in view of Kreutz, and further in view of Fichter. What's a Sparse Merkle Tree? https://medium.com/@kelvinfichter/whats-a-sparse-merkle-tree-acda70aeb837, 2018, pp. 1-9 [herein “MerkleTree”].
Claim 2 recites “The method of claim 1, wherein the hash tree comprises a Merkle tree.”
Bandopadhyay teaches claim 1, but does not disclose this claim; however, Merkle tree is typically a binary hash tree, where each leaf node is a hash of a block of data (i.e., configuration data), and each non-leaf node is a hash of its children (MerkleTree: pp. 1/9).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Bandopadhyay with MerkleTree. One having ordinary skill in the art would have found motivation to adopt Merkle tree as the hash tree of Bandopadhyay to represent configuration data.
		Claims 11 and 20 are analogous to claim 2, and are similarly rejected.

Claim 7 recites “The method of claim 1, wherein the software defined networking configuration data comprises a plurality of blocks, wherein a first subset of the plurality of blocks correspond to data to configure logical networking elements for one or more software defined networks, and wherein a second subset of the plurality of blocks correspond to sparse blocks of data.”
Bandopadhyay and Kreutz teach claim 1, where configuration data is typically represented as a tree that identifies the hierarchical relationship of each device within the distributed computing system that is relevant to the device (4:1-17), e.g., the entire tree is relevant to peers in peer-to-peer model (i.e., logical networking elements) or a server in client-server model, while a subset (i.e., first subset) of the tree is relevant to clients in client-server model (1:21-33). Kreutz teaches SDN with programmable abstractions to simplify network configuration and facilitate network evolution (Kreutz: Abstract).
Bandopadhyay and Kreutz do not disclose this claim; however, a sparse Merkle tree is like a standard Merkle tree, except the contained data (i.e., first subset) is indexed, and the irrelevant data (i.e., second subset) is left empty (i.e., sparse), to further reduce the amount of data stored in the tree (MerkleTree: pp. 4/9).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Bandopadhyay and Kreutz with MerkleTree. One having ordinary skill in the art would have found motivation to adopt sparse Merkle tree as the hash tree of Bandopadhyay to represent configuration data.
	Claim 16 is analogous to claim 7, and is similarly rejected.

Claim 8 recites “The method of claim 7 further comprising: identifying the first subset of the plurality of blocks based on logical networking elements on the computing element.”
Bandopadhyay teaches claim 7, where configuration data is typically represented as a tree that identifies the hierarchical relationship of each device within the distributed computing system that is relevant to the device (4:1-17), e.g., the entire tree is relevant to peers in peer-to-peer model (i.e., logical networking elements) or a server in client-server model, while a subset (i.e., first subset) of the tree is relevant to clients in client-server model (1:21-33).
Bandopadhyay does not disclose this claim; however, a sparse Merkle tree is like a standard Merkle tree, except the contained data (i.e., first subset) is indexed, and the irrelevant data is left empty, to further reduce the amount of data stored in the tree (MerkleTree: pp. 4/9).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Bandopadhyay with MerkleTree. One having ordinary skill in the art would have found motivation to adopt sparse Merkle tree as the hash tree of Bandopadhyay to represent configuration data.
	Claim 17 is analogous to claim 8, and is similarly rejected.

Claim 9 recites “The method of claim 7, wherein communicating the update for at least the portion of the software defined networking configuration to the computing element comprises communicating the update to replace one or more blocks in the plurality of blocks.”
Bandopadhyay’s device (i.e., computing element) receives (i.e., communicates) the changed leaf node's value from the other device (fig. 4, #408; 10:13-15), and updates (i.e., replaces) the identified leaf node's value (i.e., one or more blocks) to match the changed leaf node's value (fig. 4, #410; 10:41-43).
Claim 18 is analogous to claim 9, and is similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163